Exhibit 10.1 SECURITIES PURCHASE AND RESTRUCTURING AGREEMENT THIS SECURITIES PURCHASE AND RESTRUCTURING AGREEMENT (this “Agreement”) is made and entered into as of the 26th day of March 2010, by and among WESTON CAPITAL MANAGEMENT, LLC, a Delaware limited liability company (the “Company”); FUND.COM, INC., a Delaware corporation (“FNDM” or the “Purchaser”); PBC-WESTON HOLDINGS, LLC, a Delaware limited liability company (“PBC”); ALBERT HALLAC, an individual (“A. Hallac”); and the other Persons who are parties signatory hereto (together with PBC and A. Hallac, each a “Member,” and together, the “Members”).The Company, FNDM and the Members are sometimes individually referred to herein as a “Party” and collectively as the “Parties.” RECITALS: This Agreement is being entered into with reference to the following: A.As a limited liability company, the equity of the Company is expressed in and evidenced by membership interests in the Company (the “Membership Interests”). B.Pursuant to the Interest Purchase and Contribution Agreement, dated June 5, 2006, among the Company, PBC and A. Hallac, PBC purchased 2,500 of the issued and outstanding Membership Interests (the “PBC Member Interests”), representing 25% of the Existing Members Interests (as hereinafter defined) outstanding as of the date thereof and hereof. C.A.
